DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/GB2016/050990, dated 04/08/2016 claiming priority to foreign applications: UNITED KINGDOM 1505975.1 04/08/2015 and UNITED KINGDOM 1505971 04/08/2015. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug 2 2021 has been entered.
 
Allowable Subject Matter
Claims 25-26, 28 and 30-32 are allowed. As noted previously, the elected, examined and allowable species for the claimed method is (E)-2-(2, 3-dichlorobenzylidene)hydrazine-1-carboximidamide, CAS Reg. No. 2022961-17-5. 

    PNG
    media_image1.png
    309
    620
    media_image1.png
    Greyscale

	As per the May 19, 2021 SciFinder search, the above species of compound is allowable as the reference(s) with the earliest claimed priority (April 8, 2015) teaching or disclosing the compound belongs to this application and its related patent family.  See also the updated SciFinder search of Feb 7, 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of Claim(s) 25-26 and 28 under 35 U.S.C. 103 as being unpatentable over EP2066312B1 (EP ‘312) is overcome for the reasons cited in the previous Notice of Allowance dated May 26, 2021. The reasons resulting in the withdrawal of the obviousness rejection remain relevant to the examination of amended claims 25, 26 and 28, and new claims 30-32. 
Claim 26 has been amended to be directed to a method of treating a subject with a polyglutamine disorder, wherein the method comprises administering to the subject a therapeutically effective amount of a PPPIR15B selective inhibitor, wherein the 
Claim 28 dependent from claim 26 discloses the disorder is Huntington’s disease or ataxia. Claim 25 (dependent from claim 26) discloses the disorder is Huntington’s disease.
New claim 30 is a method of treating a subject having Parkinson’s disease, wherein the method comprises administering to the subject a therapeutically effective amount of a PPP1R15B selective inhibitor, wherein the PPP1R15B selective inhibitor is (E)-2-(2,3-dichlorobenzylidene)hydrazine-1-carboximidamide-or a salt thereof.
	New claim 31 is a method of treating a subject having Alzheimer’s disease, wherein the method comprises administering to the subject a therapeutically effective amount of a PPP1R15B selective inhibitor, wherein the PPP1R15B selective inhibitor is (E)-2-(2,3-dichlorobenzylidene)hydrazine-1-carboximidamide-or a salt thereof.
	New claim 32 is a method as claimed in claim 28, wherein the polyglutamine disorder is an ataxia. 
	New claims 30-32 are allowable as they are directed to methods of treating Parkinson’s disease, Alzheimer’s disease and ataxia, with PPP1R15B. Methods of treating these diseases were found to be allowable in the May 26 2021 Notice of Allowance.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM Y LEE/Examiner, Art Unit 1629  

/James D. Anderson/Primary Examiner, Art Unit 1629